Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 1 of 41 PageID #:4




                            EXHIBIT 1
                Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 2 of 41 PageID #:5
DATE:
FILED
2021CH02887
PM
3:30
6/22/2021
  Return Date: No return date scheduled
'2Hearing Date: 10/12/2021 10:30 AM - 10:30 AM
  Courtroom Number: 2102
  Location: District 1 Court                                                                              FILED
           Cook County, IL                                                                                6/22/2021 3:30 PM
                                                                                                          IRIS Y. MARTINEZ
                                                                                                          CIRCUIT CLERK
                                                                                                          COOK COUNTY, IL
                                                                                                          2021CH02887
                                                                                                    13780915
              2120 - Served                      2121 - Served              2620 - Sec. of State
              2220 - Not Served                  2221 - Not Served          2621 - Alias Sec of State
              2320 - Served By Mail              2321 - Served By Mail
              2420 - Served By Publication       2421 - Served By Publication
              Summons - Alias Summons                                                    (12/01/20) CCG 0001 A


                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
              Name all Parties
               CORTE REED, on behalf of herself and all
               others similarly situated,

                                                       Plaintiff(s)
                                      V.
                                                                       Case No.     2021CH02887
               MRS BPO, L.L.0 d/b/a MRS ASSOCIATES
               OF NEW JERSEY

                                                     Defendant(s)
               c/o Cogency Global, Inc.
               600 South Street, Ste. 404; Springfield, IL 62704

                                      Address of Defendant(s)
              Please serve as follows (check one):       Certified Mail       • Sheriff Service   Alias
                                                            SUMMONS
              To each Defendant:
              You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
              You are summoned and required to file your appearance, in the office of the clerk of this court,
              within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
              judgment by default may be entered against you for the relief asked in the complaint.
                                 THERE WILL BE A FEE TO FILE YOUR APPEARANCE.
              To file your written appearance/answer YOU DO NOT NEED TO COME TO THE
              COURTHOUSE. You will need: a computer with internet access; an email address; a completed
              Appearance form that can be found at http://www.illinoiscourts.gov/Forms/approved/procedures/
              appearance.asp; and a credit card to pay any required fees.



                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                                Page I of 3
               Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 3 of 41 PageID #:6
2021CH02887
PM
3:30
6/22/2021
DATE:
FILED


      Summons - Alias Summons                                                                                 (12/01/20) CCG 0001 B
      E-filing is now mandatory with limited exemptions. To e-file, you must first create an account with an e-filing
      service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service
      provider.
      If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
      your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
      person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
      If you are unable to pay your court fees, you can apply for a fee waiver. For information about defending
      yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to www.
      illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
      Please call or email the appropriate clerk's office location (on Page 3 of this summons) to get your court hearing
      date AND for information whether your hearing will be held by video conference or by telephone. The Clerk's
      office is open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.
      NOTE: Your appearance date is NOT a court date. It is the date that you have to file your completed
            appearance by. You may file your appearance form by efiling unless you are exempted.
      A court date will be set in the future and you will be notified by email (either to the email address that you used to
      register for efiling, or that you provided to the clerk's office).
      CONTACT THE CLERK'S OFFICE for information regarding COURT DATES by visiting our website:
      cookcountyclerkofcourt.org; download our mobile app from the AppStore or Google play, or contact the
      appropriate clerk's office location listed on Page 3.
      To the officer: (Sheriff Service)
      This summons must be returned by the officer or other person to whom it was given for service, with endorsement
      of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
      endorsed. This summons may not be served later than thirty (30) days after its date.




                                                                                     6/22/2021 3:30 PM IRIS Y. MARTINEZ
         Atty. No.: 60070                                            Witness date
         Pro Se 99500
      Name: Celetha Chatman
      Atty. for (if applicable):                                                IRIS Y. MAR                                  ourt
      Community Lawyers LLC                                          E Service by Certified M

      Address: 980 N. Michigan Ave., Suite 1400                      (-.1.
                                                                        Date of Service:
                                                                        (To be inserted by officer on copy left with employer or other person)
      City: Chicago

      State:   IL     zip: 60611

      Telephone: (312) 757-1880
      Primary Email: cchatman@communitylawyersgroup.co

                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourtorg
                                                               Page 2 of 3
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 4 of 41 PageID #:7
2021CH02887
PM
3:30
6/22/2021
DATE:
FILED



                             GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

      CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
      appropriate division, district or department to request your next court date. Email your case number, or, if you do
      not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
      and birthdate for a criminal case.


                  CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
      Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2- SKOKIE
      Gen. Info: (312) 603-5133                                    Court date EMAIL: D2CourtDate@cookcountycourt.com
                      CIVIL DIVISION                               Gen. Info: (847) 470-7250
      Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3- ROLLING MEADOWS
      Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
                    COUNTY DIVISION                                Gen. Info: (847) 818-3000
      Court date EMAIL: CntyCourtDate@cookcountycourt.com                      DISTRICT 4- MAYWOOD
      Gen. Info: (312) 603-5710                                    Court date EMAIL: D4CourtDatc@cookcountycourt.com
       DOMESTIC RELATIONS/CHILD SUPPORT                            Gen. Info: (708) 865-6040
                        DIVISION                                             DISTRICT 5- BRIDGE VIEW
      Court date EMAIL: DRCourtDatc@cookcountycourt.com            Court date EMAIL: D5CourtDatc@cookcountycourt.com
                        OR
                        ChildSupCourtDate@cookcountycourt.com
                                                                   Gen. Info: gm 974-6500
      Gen. Info:   (312) 603-6300                                              DISTRICT 6- MARKHAM

                  DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
      Court date EMAIL: DVCourtDatc@cookcountycourt.com            Gen. Info: (708) 232-4551
      Gen. Info: (312) 325-9500
                       LAW DIVISION
      Court date EMAIL: LawCourtDate@cookcountycourt.com
      Gen. Info: (312) 603-5426
                   PROBATE DIVISION
      Court date EMAIL: ProbCourtDate@cookcountycourt.com
      Gen. Info: (312) 603-6441




                           Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                cookcountyclerkofcourt.org
                                                            Pagc 3 of 3
                 Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 5 of 41 PageID #:8
2021CI-102887
PM
2:51
6/14/2021
DATE:
FILED
• Return Date: No return date scheduled                      12-Person Jury
  Hearing Date: 10/12/2021 10:30 AM - 10:30 AM                                                       FILED
  Courtroom Number: 2102                                                                             6/14/2021 2:51 PM
  Location: District 1 Court
                                                                                                      IRIS Y. MARTINEZ
           Cook County, IL
                                                                                                    Firm No. 60359
                                                                              CIRCUIT CLERK
                                                                              COOK COUNTY, IL
                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 2021CH02887
                                     COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                      13676467

                CORIE REED, on behalf of
                herself and all others similarly situated,

                                Plaintiff,
                                                                              Case No.
                                                                                         2021CH02887
                                V.

                MRS BPO, L.L.C. d/b/a
                MRS ASSOCIATES OF
                NEW JERSEY,

                                Defendant.                                    Jury Demanded

                                                       CLASS COMPLAINT

                        Plaintiff Cone Reed, on behalf of herself and a putative class, brings this action under the

                Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA") and alleges:

                                                     NATURE OF THE CASE

                         1.     The FDCPA is a broad, remedial statute that prohibits unfair or unconscionable

                collection methods, conduct which harasses or abuses any debtor, and the use of any false or

                deceptive statements in connection with debt collection attempts.

                         2.     In enacting the FDCPA, Congress found that: "Where is abundant evidence of the

                use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

                debt collection practices contribute to the number of personal bankruptcies, to marital instability,

                to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).

                         3.     Moreover, Congress has explicitly described the FDCPA as regulating "abusive

                practices" in debt collection. 15 U.S.C. §§ 1692(a) — 1692(e). Any person who receives a debt

                collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15
                 Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 6 of 41 PageID #:9
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                U.S.C. §§ 1692(e) ("It is the purpose of this subchapter to eliminate abusive debt collection

               practices by debt collectors, to insure that those debt collectors who refrain from using abusive

                debt collection practices are not competitively disadvantaged, and to promote consistent State

                action to protect consumers against debt collection abuses").

                        4.     To this end, the FDCPA encourages consumers to act as "private attorneys

                general" fo enforce the public policies and protect the civil rights expressed therein. Crabill y.

                Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                        5.     Because of this, courts have held that "the FDCPA's legislative intent emphasizes

                the need to construe the statute broadly, so that we may protect consumers against debt

                collectors' harassing conduct" and that "[t]his intent cannot be underestimated." Ramirez y.

               Apex Financial Management LLC, 567 F. Supp. 2d 1035, 1042 (N.D. Ill. 2008).

                        6.     Plaintiff seeks to enforce those policies and civil rights which are expressed

                through the FDCPA, 15 U.S.C. § 1692 et seq.

                                                 JURISDICTION AND VENUE

                        7.     "An action to enforce any liability created by [the FDCPA] may be brought in any

                appropriate United States district court without regard to the amount in controversy, or in any

                other court of competent jurisdiction, within one year from the date on which the violation

              • occurs." 15 U.S.C. § 1692k(d). (emphasis added).

                         8.    Personal jurisdiction over Defendant is proper under 735 ILCS 512-209(a)(1)

                (transaction of any business within this State), section 2-209(b)(4) (corporation doing business

                within this State), and section 2-209(c) (any other basis now or hereafter permitted by the Illinois

                Constitution and the Constitution of the United States).




                                                                  2
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 7 of 41 PageID #:10
FILED
DATE:
2021CH02887
PM
2:51
6/14/2021




                          9.     Defendant collects debts from consumers in Illinois and has a registered agent in

              Illinois.

                           10.   Venue is proper in this County pursuant to 735 ILCS 5/2-101, because this is the

              county in which the transactions and occurrences at issue, or some part thereof, occurred. In

              addition, Defendant regularly does business in this County.

                           11.   Pursuant to General Order No. 1.2 of the Circuit Court of Cook County, this

              action is properly before the Chancery Division of the County Department because it is a

              putative Class Action.

                                                              PARTIES

                          12.    Plaintiff is a resident of the State of Illinois, from whom Defendant attempted to

              collect a debt allegedly owed for a JPMorgan Chase Bank, N.A. account.

                          13.    Defendant MRS BP0 L.L.C. d/b/a MRS Associates of New Jersey ("MRS" or

              "Defendant"), is a New Jersey limited liability company that does or transacts business here. Its

              registered agent and address is Cogency Global, Inc., located at 600 South Street, Suite 404,

              Springfield, Illinois 62704.

                           14.   MRS is engaged in the business of a collection agency, using the mails and

              telephone to collect defaulted consumer debts originally owed to others.

                          15.    MRS holds a collection agency license from the State of Illinois.

                           16.   MRS regularly collects or attempts to collect debts originally owed or due or

              asserted to be owed or due another. Thus, MRS is a debt collector as that term is defined at §

              1692a(6) of the FDCPA.




                                                                  3
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 8 of 41 PageID #:11
FILED
DATE:
PM
2:51
6/14/2021
2021CH02887




                                                      FACTUAL ALLEGATIONS

                        17.   According to Defendant, Plaintiff incurred a debt for goods and services used for

              personal family or household purposes, originally for a JPMorgan Chase Bank, N.A. account

              (the "Account"). The account is thus a "debt" as that term is defmed at § 1692a(6) of the

              FDCPA.

                        18.   Plaintiff did not pay the Account and it went into default.

                        19.   MRS subsequently began collection activities on the   Account.

                        20.   On or about December 14, 2020, MRS mailed Plaintiff a collection letter (the

              "Letter"). (Exhibit A, Collection Letter)

                        21.   The Letter conveyed various information regarding the Account directly to

              Plaintiff, including the amount owed, the identity of the original creditor, and an account

              number.

                        22.   The Letter was a "communication" as that term is defmed at §1692a(2) of the

              FDCPA.

                        23.   The Letter is a form letter.

                        24.   Plaintiff read the Letter.

                        25.   The Letter bears markings that are characteristic of ones generated by a letter

              vendor, including numbers and QR codes around the edges of the Letter.

                        26.   On information and belief, these markings are used to identify the letter template

              and client being serviced by the letter vendor.

                        27.   MRS caused a letter vendor to send the Letter to Plaintiff.




                                                                4
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 9 of 41 PageID #:12
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                      28.    In order to have the letter vendor send Plaintiff the Letter, Defendant had to

              furnish the vendor with Plaintiff's name and address, the status of Plaintiff as a debtor, details of

              Plaintiffs Account, and other personal information.

                      29.    The letter vendor then populated some or all of this information into a prewritten

              template, which was printed and mailed to Plaintiff on behalf of MRS.

                      30.    MRS' communication to the letter vendor was in connection with the collection of

              a debt since it involved disclosure of the debt to a third party with the objective being

              communication with and motivation of the consumer to pay the debt.

                      31.    Plaintiff did not consent to having Plaintiff's personal and confidential

              information, concerning the Account or otherwise, shared with anyone else.

                      32.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

                             Except as provided in section 1692b of this title, without the prior consent
                             of the consumer given directly to the debt collector, or the express
                             permission of a court of competent jurisdiction, or a reasonably necessary
                             to effectuate a post judgment judicial remedy, a debt collector may not
                             communicate, in connection with the collection of any debt, with any person
                             other than the consumer, his attorney, a consumer reporting agency if
                             otherwise permitted by law, the creditor, the attorney of the creditor, or the
                             attorney of the debt collector.

                      33.    Due to MRS' communication to the letter vendor, information about Plaintiff is

              within the possession of an unauthorized third party.

                      34.    The mail vendor used by MRS as part of its debt collection effort against Plaintiff

              does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

                      35.    If a debt collector "conveys information regarding the debt to a third party

              informs the third party that the debt exists or provides information about the details of the debt,

              then the debtor may well be harmed by the spread of this information." Brown v. Van Ru Credit

              Corp., 804 F.3d 740, 743 (6th Cir. 2015).



                                                                5
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 10 of 41 PageID #:13
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                         36.   The Letter was mailed in an envelope with a glassine window that showed

              Plaintiff's name and address and a return address.

                         37.   The glassine window also showed a bar code and a series of numbers. (Ex. A,

              Letter).

                         38.   The FDCPA prohibits using an envelope that contains any language or symbols

              other than the debt collector's address or its business name.

                         39.   Thus, the presence of the additional symbols and numbers violated the FDCPA.

                         40.   15 U.S.C. § 1692f of the FDCPA provides as follows:

                               Unfair practices

                               A debt collector may not use unfair or unconscionable means to collect
                               or attempt to collect any debt. Without limiting the general application
                               of the foregoing, the following conduct is a violation of this section:

                               . . . (8) Using any language or symbol, other than the debt collector's
                               address, on any envelope when communicating with a consumer by use
                               of the mails or by telegram, except that a debt collector may use his
                               business name if such name does not indicate that he is in the debt
                               collection business.. . .

                         41.   MRS used an unfair practice to collect or attempt to collect a debt, in violation of

              15 U.S.C. § 1692f(8), when it sent Plaintiff a collection letter that contained symbols other than

              its address on the envelope.

                         42.   The inclusion of any language that is not MRS' business name or address violates

              § 1692f(8). Preston v. Midland Credit Mgmt., 948 F.3d 772, 784 (7th Cir. 2020) (finding an

              FDCPA violation over the inclusion of TIME SENSITIVE DOCUMENT on an envelope)

              (emphasis in the original).




                                                                 6
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 11 of 41 PageID #:14
6/14/2021
DATE:
FILED
PM
2:51
2021CH02887




                        43.     The U.S. Court of Appeals for the Seventh Circuit has confirmed what the statute

              already makes clear: no language or symbol other than the debt collector's address is permitted.

              Id. (finding no exception even for so-called "benign language" on an envelope).

                                                         CLASS ALLEGATIONS1

                        44.     Plaintiff Cone Reed, brings this action individually and as a class on behalf of (1)

              all persons similarly situated in the State of Illinois (2) from whom Defendant attempted to

              collect a JPMorgan Chase Bank, N.A. debt (3) by causing a letter vendor to send its collection

              letter, thereby sharing information with an unauthorized third party, (4) with the letter being sent

              in an envelope that contained symbols other than its address, and (5) sent between one year prior

              to the filing of this Class Action Complaint up to the filing of this Class Action Complaint (the

              "Class").

                        45.     Plaintiff may alter the class definition to conform to developments in the case and

              discovery.

                        46.     The proposed classes meet all requirements under 735 ILCS 5/2-801.

                        47.     Numerosity: Upon information and believe, the Class is so numerous that joinder

              of all individual plaintiffs would be impracticable. The exact number of members of the Class

              are presently unknown and can only be ascertained through discovery because that information is

              exclusively in the possession of Defendant. However, it is reasonable to infer that more than 40

              Illinois consumers received a letter and envelope materially identical to Exhibit A hereto given

              that it is a form letter. Members of the Class can be easily identified through Defendant's

              records. Class members may be notified of the pendency of this action by recognized, Court-



               Plaintiff intends to file the attached Plaintiff's Motion for Class Certification, Exhibit B, as soon as practically
              possible, as contemplated in Ballard RN Center, Inc. v Kohll's Pharmacy and Homecare, Inc., 2015 IL 118644,
              48 N.E.3d 1060. Plaintiff may request leave to supplement it later.


                                                                          7
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 12 of 41 PageID #:15




approved notice dissemination methods, which may include U.S. mail, electronic mail, Internet

postings, and/or published notice.

        48.    Commonality and Predominance: Plaintiff's claims are typical of the claims of

the Class. Common questions of law or fact raised by this class action complaint affect all

members of the Class and predominate over any individual issues. Common relief is therefore

sought on behalf of all members of the Class.

        49.    Adequacy of Representation: Plaintiff is an adequate representative of the Class

because her interests do not conflict with the interests of the members of the Class she seeks to

represent, and she intends to prosecute this action vigorously. Plaintiff has retained counsel

competent and experienced in class action litigation. The interests of the Class will be fairly and

adequately protected by Plaintiff and her counsel and Plaintiff's claim is typical of the claims of

the class members.

        50.    Superiority: A class action in this case would be superior to any other available

means for the fair and efficient adjudication of this controversy, and no unusual difficulties are

likely to be encountered in the management of this class action. The damages or other financial

detriment suffered by Plaintiff and members of the Class are relatively small compared to the

burden and expense that would be required to individually litigate their claims against

Defendant, so it would be impracticable for members of the Class to individually seek redress for

Defendant's wrongful conduct. Individualized litigation creates a potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and the judicial

system. By contrast, the class action device presents far fewer management difficulties, and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court.




                                                  8
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 13 of 41 PageID #:16
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                        COUNT I—FAIR DEBT COLLECTION PRACTICES ACT—CLASS CLAIM

                      51.    Plaintiff re-alleges the above paragraph as if set forth fully in this count.

                      52.    Defendant communicated Plaintiff's information regarding the Account to an

              unauthorized third party, in violation of 15 U.S.C. § 1692c(b) when it shared that information

              with a letter vendor who sent Plaintiff the Letter.

                      53.    Defendant used an unfair practice to collect or attempt to collect a debt, in

              violation of 15 U.S.C. § 1692f(8), when it sent Plaintiff a collection letter that contained

              language other than its address on the envelope.

                      WHEREFORE, Plaintiff asks that the Court enter judgment in favor of herself and the

              class and against Defendant as follows:

                             A.      Certification of the proposed Class;

                             B.      Designation of Plaintiff as representative of the proposed Class and
                                     designation of Plaintiff's counsel as Class counsel;

                             C.      Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                             D.      Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3); and

                             E.      Such other or further relief as the Court deems proper.


                                                        JURY DEMAND

                     Plaintiff demands trial by jury.

                                                                     Respectfully submitted,

                                                                     By: /s/ Daniel Brown
                                                                             Daniel Brown
              Daniel Brown (Atty # 60359)
              Main Street Attorney, LLC
              PO Box 247
              Chicago, IL 60690
              P: (773) 453-7410
              E: daniel@mainstreetattomey.com



                                                                 9
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 14 of 41 PageID #:17
6/14/2021
DATE:
FILED
2021CH02887
PM
2:51




              Michael Wood
              Celetha Chatman
              Community Lawyers LLC
              980 N. Michigan Ave., Suite 1400
              Chicago, IL 60611
              Ph: (312) 757-1880
              Fx: (312) 265-3227
              cchatman@communitylawyersgroup.com
              Cook County No. 60070




                                                    10
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 15 of 41 PageID #:18
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                                         NOTICE OF LIEN AND ASSIGNMENT

                     Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount

              as a court awards. All rights relating to attorney's fees have been assigned to counsel.


                                                                    By: /s/ Daniel Brown
                                                                            Daniel Brown




                                                               11
    Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 16 of 41 PageID #:19
                                                              FILED DATE: 6114/2021 2:51 PM 2021CH028137




A




                                                 IIHIMCH
1.         Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 17 of 41 PageID #:20
                                                                                                                           MRS Associates of New Jersey
                                                                                                                           1930 OLNEY AVENUE
              gigni101                                                                                                     CHERRY HILL NJ 08003
                                                                                                                           877-851-1451
     S-SFMRSA11
     P09JCN00319188 - 646985878138376                                                                                      Office Hours:
     Return Address :                                                                                                      Monday - Thursday 9am - 9pm ET
     MRS BPO, L.L.C.                                                                                                       Friday             9am • 5pm ET
     1930 OLNEY AVENUE
     CHERRY HILL NJ 08003


                                                                                                 December 14, 2020
            1111111111,1111.9111.11.111111hini1ii1.11.1101111.111.11111.1
            CORIE REED                                                                             CREDITOR:       JPtvlorgan Chase Bank NA.
                                                                                                 CREDITOR ACCT#:
                                                                                                   MRS ACCT#:    '
                                                                                                  BALANCE DUE: i $1,304.14




      Dear CORE REED.

      We would like to present you with the below offers to resolve your account. Should you need to speak with a representative, please call
      877-851-1451. We look forward to the opportunity to assist you with resolving your account.

                                                          1
                          SINGLE PAYMENT                                NEED MORE TIME?                         MONTHLY PAYMENTS


                    Make a ONE-TIME payment of                  Make TWO PAYMENTS of S319.52             Can't make a settlement right now?
                       $508.62 by 12/3012020                              as follows.                    We can work with you on a payment
                       to resolve your account                      Payment 1 by 12130/2020                plan for the full balance of your
                                                                      Payment 2 by 01/30/2021                          account.
                                                                       to resolve your account

                                            If you need additional time to respond to these offers, please contact us.
                                                          We are not obligated to renew these offers.

                    Ready to make a payment, or have a question for us? Choose from any of our available payment or contact options.

                             Pay via the Web                                Pay by Phone                             Pay by Mail
                             https://portal.mrsbpo.com                      877-851-1451                             MRS GPO, LLC
                                                                                                                     1930 Olney Avenue,
                                                                                                                     Cherry Hill, NJ 08003

      Sincerely.
      MRS Associates of New Jersey
      877-851-1451
      MRS Associates of New Jersey is a trade name of MRS GPO, L.L.C.
      Letter ID: LU4.5317363.18346496
                                This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                          This communication is from a debt collector.




                   MRS ASSOCIATES OF NEW JERSEY 11930 OLNEY AVENUE, CHERRY HILL, NJ 08003 I 877-851-1451
                           OFFICE HOURS: MONDAY - THURSDAY 9AIVI - 9PIVI ET I FRIDAY 9AM - 5PM ET
                                                                                                                                                      KOPK`fq
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 18 of 41 PageID #:21
                                                          FILED DATE: 6/14/2021 2:51 PM 2021CI-102887




                                             IIHIHXa
                                             II
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 19 of 41 PageID #:22
PM
2:51
6/14/2021
DATE:
FILED
2021CH02887




                                                                                                      Firm No. 60359

                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                  COUNTY DEPARTMENT, CHANCERY DIVISION


              CORIE REED, on behalf of
              herself and all others similarly situated,

                              Plaintiff,
                                                                              Case No.
                              V.

              MRS BPO, L.L.C. d/b/a
              MRS ASSOCIATES OF
              NEW JERSEY,

                              Defendant.                                      Jury Demanded


                                   PLAINTIFF'S MOTION FOR CLASS CERTIFICATION

                     Plaintiff Cork Reed, respectfully requests that the Court order that this action, alleging

              violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. ("FDCPA"), may

              proceed on behalf of a class against Defendant MRS BPO, LLLC d/b/a MRS Associates of New

              Jersey ("MRS" or "Defendant").

                     The class consists of (1) all persons similarly situated in the State of Illinois (2) from

              whom Defendant attempted to collect a JPMorgan Chase Bank, N.A. debt (3) by causing a letter

              vendor to send its collection letter, thereby sharing information with an unauthorized third party,

              (4) with the letter being sent in an envelope that contained symbols other than its address, and (5)

              sent between one year prior to the filing of this case up to the filing of this case.

                     Plaintiff is required to file a motion for class certification prior to any tender of payment

              by MRS to ensure that Plaintiff's individual claims are not mooted, and Plaintiff may request




                                                                 1
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 20 of 41 PageID #:23
DATE:
FILED
6/14/2021
2021CH02887
PM
2:51




              leave to supplement the motion at a later date. Ballard RN Center, Inc. v. Kohl! 's Pharmacy and

              Homecare, Inc., 2015 IL 118644 (2015).

                         In support of this motion, Plaintiff states as follows:

                                                     NATURE OF THE CASE

                         1.     Plaintiff Cone Reed is a natural person residing in Chicago, Illinois.

                      2.        Defendant MRS is a New Jersey limited liability company, engaged in the

              business of a collection agency, using the mails and telephone to collect defaulted consumer

              debts originally owed to others. MRS' primary business is the purchase, collection and

              management of portfolios of nonperforming loans that have been charged-off by the credit

              grantor.

                      3.        On or about December 14, 2020, MRS caused a letter vendor to send Plaintiff the

              letter in Appendix A.

                     4.         The letter conveyed various information regarding the alleged debt directly to

              Plaintiff, including the amount owed, the identity of the original creditor, and an account

              number.

                      5.        In order to have the letter vendor send Plaintiff the letter in Appendix A,

              Defendant had to furnish the letter vendor with Plaintiff's name and address, the status of

              Plaintiff as a debtor, details of Plaintiff's alleged debt, and other personal information.

                      6.        The letter vendor then populated some or all of this information into a prewritten

              template, printed, and mailed the letter to Plaintiff.

                      7.        The sending of an electronic file containing information about Plaintiff's

              purported debt to a letter vendor is a "communication" as defined in §1692a(3) of the FDCPA.




                                                                    2
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 21 of 41 PageID #:24
PM
2:51
6/14/2021
DATE:
FILED
2021CH02887




              15 U.S.C. §1692a(3) (defining "communication" as "the conveying of information regarding a

              debt directly or indirectly to any person through any medium").

                      8.      MRS' communication to the letter vendor was in connection with the collection of

              a debt since it involved disclosure of the debt to a third party with the objective being

              communication with and motivation of the consumer to pay the alleged debt.

                      9.      Plaintiff did not consent to having Plaintiff's personal and confidential

              information, concerning the debt or otherwise, shared with anyone else.

                      10.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

              "Except as provided in section 1692b of this title, without the prior consent of the consumer

              given directly to the debt collector, or the express permission of a court of competent

              jurisdiction, or a reasonably necessary to effectuate a post judgment judicial remedy, a debt

              collector may not communicate, in connection with the collection of any debt, with any person

              other than the consumer, his attorney, a consumer reporting agency if otherwise permitted by

              law, the creditor, the attorney of the creditor, or the attorney of the debt collector."

                      11.     The letter vendor used by MRS as part of its debt collection effort against Plaintiff

              does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

                      12.     Due to MRS' communication to the letter vendor, information about Plaintiff is

              within the possession of an unauthorized third party.

                      13.     If a debt collector "conveys information regarding the debt to a third party

              informs the third party that the debt exists or provides information about the details of the debt,

              then the debtor may well be harmed by the spread of this information." Brown v. Van Ru Credit

              Corp., 804 F.3d 740, 743 (6th Cir. 2015).




                                                                 3
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 22 of 41 PageID #:25
FILED
DATE:
PM
2:51
6/14/2021
2021CH02887




                      14.    MRS unlawfully communicated with the unauthorized third-party letter solely for

              the purpose of streamlining its generation of profits without regard to the propriety and privacy

              of the information which it discloses to such third party.

                      15.    In its reckless pursuit of a business advantage, MRS disregarded the known,

              negative effect that disclosing personal information to an unauthorized third party has on

              consumers.

                       16.   The collection letter was also mailed in an envelope with a glassine window that

              showed Plaintiffs name and address and a return address.

                       17.   The envelope also showed a bar code and a series of numbers. (Appx. A).

                       18.   The FDCPA prohibits using an envelope that contains any language or symbols

              other than the debt collector's address or its business name.

                      19.    Thus, the presence of the additional symbols and numbers violated the FDCPA.

                      20.    The inclusion of any language that is not MRS' business name or address violates

              §1692f(8) of the FDCPA. Preston v. Midland Credit Mgmt., 948 F.3d 772, 784 (7th Cir. 2020)

              (finding an FDCPA violation over the inclusion of TIME SENSITIVE DOCUMENT on an

              envelope) (emphasis in the original).

                      21.    The U.S. Court of Appeals for the Seventh Circuit has confirmed what the statute

              already makes clear: no language or symbol other than the debt collector's address is permitted.

              Id. (finding no exception even for so-called "benign language" on an envelope).

                                   THE FAIR DEBT COLLECTION PRACTICE ACT

                     22.     The FDCPA is a broad, remedial statute that prohibits unfair or unconscionable

              collection methods, conduct which harasses or abuses any debtor, and the use of any false or

              deceptive statements in connection with debt collection attempts.



                                                               4
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 23 of 41 PageID #:26
6/14/2021
DATE:
FILED
PM
2:51
2021CH02887




                     23.     In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of the

              use of abusive, deceptive, and unfair debt collection practices by many debt collectors. Abusive

              debt collection practices contribute to the number of personal bankruptcies, to marital instability,

              to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).

                     24.     Moreover, Congress has explicitly described the FDCPA as regulating "abusive

              practices" in debt collection. 15 U.S.C. §§ 1692(a) — 1692(e). Any person who receives a debt

              collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

              U.S.C. §§ 1692(e) ("It is the purpose of this subchapter to eliminate abusive debt collection

              practices by debt collectors, to insure that those debt collectors who refrain from using abusive

              debt collection practices are not competitively disadvantaged, and to promote consistent State

              action to protect consumers against debt collection abuses").

                     25.     To this end, the FDCPA encourages consumers to act as "private attorneys

              general" to enforce the public policies and protect the civil rights expressed therein. Crabill v.

              Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                     26.     Because of this, courts have held that "the FDCPA's legislative intent emphasizes

              the need to construe the statute broadly, so that we may protect consumers against debt

              collectors' harassing conduct" and that "[t]his intent cannot be underestimated." Ramirez v.

              Apex Financial Management LLC, 567 F. Supp. 2d 1035, 1042 (N.D. III. 2008).

                     27.     Plaintiff seeks to enforce those policies and civil rights which are expressed

              through the FDCPA.

                      28.    Statutory damages are recoverable for violations, whether or not the consumer

              proves actual damages. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997); Baker v. G. C. Servs.

              Corp., 677 F.2d 775, 780-81 (9th Cir. 1982).




                                                                5
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 24 of 41 PageID #:27
DATE:
FILED
6/14/2021
2021CH02887
PM
2:51




                                         REQUIREMENTS FOR CLASS CERTIFICATION

                       29.         Illinois law allows for the maintenance of class actions when the following

              prerequisites are met:

                             (1)      The class is so numerous that joinder of all members is impracticable.

                             (2)      There are questions of fact or law common to the class, which common
                                      questions predominate over any questions affecting only individual members.

                             (3)      The representative parties will fairly and adequately protect the interest of the
                                      class.

                             (4)      The class action is an appropriate method for the fair and efficient
                                      adjudication of the controversy.

              735 ILCS 5/2-801.

                       30.         The class action determination is to be made as soon as practicable after the

              commencement of an action brought as a class action and before any consideration of the merits.

              735 ILCS 5/2-802.

                       31.         Decisions regarding class certification are left to the "sound discretion" of the

              circuit court and will be overturned only where the court clearly abuses that discretion or applied

              "impermissible legal criteria." Avery v. State Farm Mut Auto. Ins. Co., 835 N.E.2d 801, 819 (Ill.

              2005).

                       32.         Class actions are essential to enforce laws protecting consumers. As the court

              stated in Eshaghi v. Hanley Dawson Cadillac Co., 214 Ill.App.3d 995, 574 N.E.2d 760 (1st Dist.

              1991):

                       In a large and impersonal society, class actions arc often the last barricade of
                       consumer protection .... To consumerists, the consumer class action is an inviting
                       procedural device to cope with frauds causing small damages to large groups. The
                       slight loss to the individual, when a,g,gregated in the coffers of the wrongdoer,
                       results in gains which arc both handsome and tempting. The alternatives to the class
                       action -- private suits or governmental actions - - have been so often found wanting
                       in controlling consumer frauds that not even the ardent critics of class actions
                       seriously contend that they are truly effective. The consumer class action, when


                                                                     6
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 25 of 41 PageID #:28
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                     brought by those who have no other avenue oflegal redress, provides restitution to
                     the injured, and deterrence of the wrongdoer. (574 N.E.2d at 764, 766).

                      33.    Congress expressly recognized the propriety of a class action under the FDCPA

              by providing special damage provisions and criteria in 15 U.S.C. §§1692k(a) and (b) for FDCPA

              class action cases. As a result, numerous FDCPA class actions have been certified. See, e.g.,

              Phillips v. Asset Acceptance, LLC, 736 F.3d 1076 (7th Cir. 2013); McMahon v. LVNV Funding,

              LLC, 807 F.3d 872 (7th Cir. 2015); Vines v. Sands, 188 F.R.D. 302 (N.D. Ill. 1999).

                     34.     As demonstrated below, each of the requirements for class certification is met.

                 1. Numerositv

                      35.    Section 2-801 (1) parallels the language of Federal Rule of Civil Procedure

              23(a)(1 ); therefore, federal case law is instructive on the numerosity requirements under the

              Illinois Rules. Wood River Area Dev. Corp. v. Germania Fed. Say. & Loan Ass 'n, 198 Ill. App.

              3d 445, 450 (5th Dist. 1990). The numerosity requirement is satisfied if it is reasonable to

              conclude that the number of members of the proposed class is greater than the minimum number

              required for class certification, which is about 10-40. See Kulins v. Malco, 121 III. App. 3d 520,

              530 (1st Dist. 1984) (19 and 47 members sufficient); Swanson v. American Consumer Industries,

              415 F.2d 1326, 1333 (7th Cir. 1969) (40 class members sufficient); Riordan v. Smith Barney, 113

              F.R.D. 60, 62 (N.D. Ill. 1986) (10-29 members sufficient).

                      36.    It is not necessary that the precise number of class members be known: "A class

              action may proceed upon estimates as to the size of the proposed class." In re Alcoholic

              Beverages Lit., 95 F.R.D. 321 (E.D.N.Y. 1982); Lewis v. Gross, 663 F. Supp. 1164, 1169

              (E.D.N.Y 19786). "The court may assume sufficient numerousness where reasonable to do so in

              absence of a contrary showing by defendant, since discovery is not essential to most cases in

              order to reach a class determination .... Where the exact size of the class is unknown, but it is



                                                                7
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 26 of 41 PageID #:29
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




              general knowledge or common sense that it is large, the court will take judicial notice of this fact

              and will assume joinder is impracticable." 2 NEWBERG ON CLASS ACTIONS (3d ed. 1995), 7.22.

                      37.    In the present case, Plaintiff alleges, based on the volume of Defendant's

              collection activity and the use of form letters, that there are more than 40 class members, making

              them so numerous that joinder is impracticable.

                      38.    While discovery will be needed to determine the precise class size, it is reasonable

              to infer that numerosity is satisfied. See Wood River Area Dev. Corp., 198 111. App. 3d at 450

              (concurring with a leading scholar's assertion that a class size of 40 clearly satisfies numerosity

              and that a class size of 25 likely satisfies numerosity); Swiggett v. Watson, 441 F.Supp. 254, 256

              (D. Del. 1977) (an action challenging transfers of title pursuant to Delaware motor vehicle

              repairer's lien, the fact the Department of Motor Vehicles issued printed forms for such transfer

              was in of itself sufficient to show that the numerosity requirement was satisfied); Westcott v.

              Califano, 460 F. Supp. 737, 744 (D .Mass. 1978) (in action challenging certain welfare policies,

              existence of policies and 148 families who were denied benefits to which policies applied

              sufficient to show numerosity, even though it was impossible to identify which of 148 families

              were denied benefits because of policies complained of).

                 2. Common Questions and Predominance

                      39.    A common question may be shown when the claims of the individual members of

              the class are based on the common application of a statute or they were aggrieved by the same or

              similar misconduct. McCarthy v. La Salle Nat'l Bank & Trust Co., 230 Ill. App. 3d 628, 634 (1st

              Dist. 1992).

                      40.    In the present case, the predominant common questions are (i) whether MRS

              sends personal information to letter vendors without proper authorization or consent, (ii) whether




                                                                8
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 27 of 41 PageID #:30
PM
2:51
6/14/2021
DATE:
FILED
2021CH02887




              MRS sends collection letterin envelopes containing language or symbols other than its address,

              (iii) whether such practices violates the FDCPA, and (iv) MRS' liability for such violations.

                      41.    Where a case involves "standardized conduct of the defendants toward members

              of the proposed class, a common nucleus of operative facts is typically presented, and the

              commonality requirement ... is usually met." Franklin v. City of Chicago, 102 F.R.D. 944, 949

              (N.D. Ill. 1984).

                      42.    The only individual issue is the identification of the class members, a matter

              easily ascertainable from MRS' files.

                      43.    Questions readily answerable from a party's files do not present an obstacle to

              class certification. See Heastie v. Community Bank, 125 F.R.D. 669 (N.D. Ill. 1989) (court found

              that common issues predominated where individual questions of injury and damages could be

              determined by "merely comparing the contract between the consumer and the contractor with the

              contract between the consumer and Community Bank").

                 3. Adequacy of Representation

                      44.    The class action statute requires that the class representative provide fair and

              adequate protection for the interests of the class. That protection involves two factors: (a) the

              attorney for the class must be qualified, experienced, and generally able to conduct the proposed

              litigation; and (b) the representative must not have interests antagonistic to those of the class.

              Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992).

                      45.    Plaintiff has retained experienced counsel, as indicated on Appendix B, Appendix

              C, and Appendix D, which sets forth counsel's qualifications.

                      46.    There are no conflicts between Plaintiff and the class members.




                                                                9
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 28 of 41 PageID #:31
6/14/2021
DATE:
FILED
2021CH02887
PM
2:51




                 4. Appropriateness of Class Action

                      47.    Efficiency is the primary focus in determining whether the class action is an

              appropriate method for resolving the controversy presented. Eovaldi v. First Nat'l Bank, 57

              F.R.D 545 (N.D.I11. 1972). It is proper for a court, in deciding this issue, to consider the

              "inability of the poor or uninformed to enforce their rights, and the improbability that large

              numbers of class members would possess the initiative to litigate individually." Haynes v. Logan

              Furniture Mart, Inc., 503 F.2d 1161,1165 (7th Cir.1974).

                      48.    In this case there is no better method available for the adjudication of the claims

              which might be brought by each individual consumer. The vast majority of consumers are

              undoubtedly unaware that their rights are being violated. In addition, the modest size of the

              claims makes it unlikely that consumers would be able to pay to retain counsel to protect their

              rights on an individual basis.


                                                              CONCLUSION

                      49.    The Court should certify this action as a class action.


                                                                     Respectfully submitted,

                                                                     By: /s/ Daniel Brown
                                                                             Daniel Brown

              Daniel Brown (Atty # 60359)
              Main Street Attorney, LLC
              PO Box 247
              Chicago, IL 60690
              P: (773) 453-7410
              E: daniel@mainstreetattorney.com


              Michael Wood
              Celetha Chatarian
              Community Lawyers LLC
              980 N. Michigan Ave., Suite 1400


                                                                10
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 29 of 41 PageID #:32
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




              Chicago, IL 60611
              Ph: (312) 757-1880
              Fx: (312) 265-3227
              cchatman@communitylawyersgroup.com
              Cook County No. 60070


                                                   CERTIFICATE OF SERVICE

                     I, Daniel Brown, I had this document placed for service with the complaint to the

              following parties:

                     MRS, BP0 LLC
                     do Cogency Global, Inc.,
                     600 South Street, Suite 404
                     Springfield, Illinois 62704


                                                                  Is! Daniel Brown
                                                                  Daniel Brown




                                                             11
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 30 of 41 PageID #:33
                                                          FILED DATE: 6/14/2021 2:51 PM 2021CH02887




                                                               XIGNIaddV
                                                               V
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 31 of 41 PageID #:34
FILED
DATE:
6/14/2021
2:51
2021CH02887
PM
                                                                                                                            MRS Associates of Now Jersey
                                                                                                                            1930 OLNEY AVENUE
                                                                                                                            CHERRY HILL NJ 08003
       S-SFMRSA11                                                                                                           877-851-1451
       PCI9JCN0019188 646985818138316                                                                                       Office Hours:
       Return Address:                                                                                                      Monday - Thursday gam- 9pm ET
       MRS BPO, L.L.C.                                                                                                      Friday             gam - 5prn ET
       1930 OLNEY AVENUE
       CHERRY HILL NJ 08003


                                                                                                 December 14, 2020

              CORIE REED                                                                            CREDITOR:    JPMorgan Chase Bank NA.
                                                                                                 CREDITOR ACCT#:
                                                                                                   MRS ACCT4:
                                                                                                  BALANCE DUE: ; $1,304.14




        Dear CORIE REED.

        We would like to present you with the below offers to resolve your account. Should you need to speak with a representative, please call
        877-851-1451. We look forward to the opportunity to assist you with resolving your account.


                            SINGLE PAYMENT                            NEED MOFIE TIME?                          MONThLY PAYMENTS


                       Make a ONE-TIME payment of              Make TWO PAYMENTS of $319.52              Can't make a settlement right now?
                          $508.62 by 12/30/2020                            as follows:                   We can work with you on a payment
                          to resolve your account                  Payment 1 by 12/30/2020                 plan for the full balance of your
                                                                    Payment 2 by 01/30/2021                            account.
                                                                    to resolve your account

                                            If you need additional time to respond to these offers, please contact us.
                                                          We are not obligated to renew these offers.

                       Ready to make a payment, or have a question for us? Choose from any of our available payment or contact options.

                              Pay via the Web                              Pay by Phone                              Pay by Mall
                              https://portal.mrsbpo.com                    877-851-1451
                                                                                                              IrI    MRS BPO, LLC
                                                                                                                     1930 Olney Avenue,
                                                                                                                     Cherry Hill, NJ 08003

        Sincerely,
        MRS Associates of New Jersey
        877-851-1451
        MRS Associates of New Jersey is a trade name of MRS BPO.
        Letter ID: LU4.5317363.18346496
                                 This is an attempt to collect a debt and any information obtained will be used for that purpose.
                                                           This communication is from a debt collector.




                     MRS ASSOCIATES OF NEW JERSEY I 1930 OLNEY AVENUE, CHERRY HILL, NJ 08003 I 877-851-1451
                             OFFICE HOURS: MONDAY - THURSDAY 9AM - 9PM ET I FRIDAY SAM - 5PM ET
                                                                                                                                                        .,CenCPT
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 32 of 41 PageID #:35
                                                          FILED DATE: 6/14/2021 2:51 PM 2021CH02867




                                                               XIGNIaddV
                                                               U
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 33 of 41 PageID #:36




                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, CHANCERY DIVISION

                                               )
CORIE REED, on behalf of                       )
herself and all others similarly situated,     )
                                               )
                                               )
                                                              Case No.

                                               )
MRS ASSOCIATES OF                              )
NEW JERSEY,                                    )
                                               )
                 Defendant.                    )              Jury Demanded

                        DECLARATION OF CELETHA C. CHATMAN

        I, Celetha C. Chatman, Esq., being first duly sworn on oath, depose and state as follows:

            1.   That I am the attorney for the Plaintiff above named.

        2.       I have read the Complaint filed in this action and know the contents thereof, and

that the same is true of my knowledge.

        3.       That I am admitted to practice within the State Courts of Illinois as of November

5, 2015.

        4.       That I am a member of the Bar of the United States District Court for the

Northern District of Illinois.

            5.   That I am member of the Bar of the Bankruptcy Court for the Northern District of

Illinois.

            6.   That I have significant experience in FDCPA litigation, which is the focus of my

practice.




                                                   1
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 34 of 41 PageID #:37
FILED
2021CH02887
PM
2:51
6/14/2021
DATE:




                      7.     That I am or have been counsel to more than 500 FDCPA cases in the Northern

              District.

                      8.     That the following is a sample of my FDCPA class actions:

                             Zulku v. I.Q. Data Internatioanl, Inc., 19-cv-03675 (N. D. IL)
                             Choice v. Unifund. etal., 19-cv-05773 (N.D. IL)
                             Garret v. David B. Blaskovich P.C.; 17-cv-0087 (N.D. IL).

                      Pursuant to 28 U.S.C. § 1746(2), I, Celetha C. Chatman, hereby declare under penalty of

              perjury that the foregoing is true and correct.


              Dated: June 14, 2021                              /s/ Celetha C. Chatman
                                                                Celetha C. Chatman

              Celetha C. Chatman
              Community Lawyers, LLC
              20 N. Clark Street, Suite 3100
              Chicago, IL 60602
              Ph: 312.757.1880
              fax: 312.265.3227
              cchatman®communitylawyersgroup.com




                                                                   2
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 35 of 41 PageID #:38
                                                          FILED DATE: 6/14/2021 2:51 PM 2021CH02887




                                                               3
                                                               XIGNaddV
               Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 36 of 41 PageID #:39
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                       COUNTY DEPARTMENT, CHANCERY DIVISION


              CORIE REED, on behalf of
              herself and all others similarly situated,

                              Plaintiff,
                                                                            Case No.
                              V.

              MRS ASSOCIATES OF
              NEW JERSEY,

                              Defendant.                                    Jury Demanded

                                       DECLARATION OF MICHAEL JACOB WOOD

                       I, Michael Jacob Wood, Esq., being first duly sworn on oath, depose and state as follows:

                       1.      That I am the attorney for the Plaintiff above named.

                       2.      I have read the Complaint filed in this action and know the contents thereof, and

               that the same is true of my knowledge.

                       3.      That I am admitted to practice within the State Courts of Illinois as of May 1,

               2014.

                       4.      That I have substantial experience in FDCPA litigation and collection defense

               litigation, which are the focus of my practice.

                       5.      That I am a member of the National Association of Consumer Advocates as of

               November 2011.

                       6.      That I am or have been counsel to over 800 FDCPA cases in the Northern

               District.

                       7.      That I am or have been counsel to more than 500 debt defense cases in the Circuit

               Court of Cook County.
                                                                 1
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 37 of 41 PageID #:40
FILED
6/14/2021
DATE:
2021CH02887
PM
2:51




                      8.     That I publish and lectured on the Fair Debt Collection Practices Act. (e.g., Dec.

              Ex. 5, Michael J. Wood, Abstention Doctrine and the Fair Debt Collection Practices Act, 89

              Chi.-Kent. L. Rev. 1191 (2014)).

                     9.      Class actions: I have certified several classes for settlement purposes in the

              following cases: Wingate v. Resurgence Capital, LLC, 14-cv-7753 (N.D. Ill.); Szczesniak v.

              National Account Services, 14-cv-10346 (N.D. Ill.); Garret v. David B. Blaskovich P.C.; 17-cv-

              0087 (N.D. IL); Zulku v. I.Q. Data Internatioanl, Inc., 19-cv-03675 (N.D. Ill.)



                     Pursuant to 28 U.S.C. § 1746(2), I, Michael Jacob Wood, hereby declare under penalty of

              perjury that the foregoing is true and correct.


              Dated: June 10, 2021                              /s/ Michael Jacob Wood
                                                                Michael Jacob Wood


              Michael J. Wood
              Community Lawyers LLC
              20 N. Clark Street, Suite 3100
              Chicago, IL 60602
              Ph: 312.757.1880
              fax: 312.476.1383
              mwood@communitylawyersigoup.com




                                                                  2
Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 38 of 41 PageID #:41
                                                          FILED DATE: 6/14/2021 2:51 PM 2021D1102887




                                                               XIGNaddV
                                                               a
               Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 39 of 41 PageID #:42
DATE:
FILED
2021CH02887
PM
2:51
6/14/2021




                                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                       COUNTY DEPARTMENT, CHANCERY DIVISION


              CORIE REED, on behalf of
              herself and all others similarly situated,

                              Plaintiff,
                                                                            Case No.
                              V.

              MRS ASSOCIATES OF
              NEW JERSEY,

                               Defendant.                                   Jury Demanded

                                            DECIARAUON OF DANIEL BROWN

                       I, Daniel Brown, being first duly sworn on oath, depose and state as follows:

                       1.       That I am the attorney for the Plaintiff above named.

                       2.       I have read the Complaint filed in this action and know the contents thereof, and

               that the same is true of my knowledge.

                       3.       I have been admitted to the practice of law in the State of Illinois since October

               2009.

                       4.       I am admitted to practice in the United States District Courts for the Northern

               District of Illinois.

                       5.       I am also admitted to practice in the Seventh Circuit Court of Appeals, the Fifth

               Circuit Court of Appeals, and the Ninth Circuit Court of Appeals.

                       6.       I am a member of the Trial Bar of the United States District Court for the Northern

               District of Illinois since 2017.

                       7.       I am a member of the National Association of Consumer Advocates since 2016.

                                                                  1
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 40 of 41 PageID #:43
PM
2:51
FILED
2021CH02887
DATE:
6/14/2021




                       8.      I graduated from Harvard Law School cum laude in 2009. Thereafter I worked as

              an associate in the bankruptcy group at Kirkland & Ellis, LLP. While at Kirkland I primarily

              represented debtors in large chapter 11 reorganizations. I left Kirkland in October 2011 and joined

              the bankruptcy department at Baker & McKenzie, LLP, also as an associate. At Baker, I

              represented various types of creditors in chapter 7 and chapter 11 cases, as well as smaller debtors

              in chapter 11.

                       9.      In March 2012, I left Baker to start my own firm, Brown Legal Advisors, LLC. At

              this firm, I represented (a) distressed debt investors in chapter 7 and chapter 11 proceedings around

              the country, (b) chapter 11 debtors in bankruptcy cases and related litigation, and (c) chapter 7

              trustees in contested creditor litigation. I also provided consulting services to investment firms for

              investment opportunities that involved litigation and potential bankruptcy proceedings. In

              addition, I served as the trustee of a litigation trust established for the benefit of bankruptcy

              creditors in the case of In re Imperial Capital Bancorp, Inc. Case No. 09-bk-19431 (Bankr. S.D.

              Cal.).

                       10.     In January 2015 I left Brown Legal Advisors and started a new firm focused on

              consumer protection litigation, now called Main Street Attorney, LLC.

                       11.     I have substantial experience in federal court litigation, financial litigation,

              bankruptcy litigation, FDCPA litigation, mortgage fraud litigation, and other consumer fraud

              litigation involving the banking and financial sector, which are the main focus of my practice.

                       12.     In 2018 I was approved as class counsel for an FDCPA class action in Bishop-

              Lillegard v. Unifund CCR, LLC, etal., Case No. 16-cv-8075 (N.D. Ill.).

                       13.     I have represented plaintiffs in over 100 FDCPA and other consumer protection

              cases.




                                                            2
              Case: 1:21-cv-04066 Document #: 1-1 Filed: 07/30/21 Page 41 of 41 PageID #:44
2021CH02887
PM
2:51
6/14/2021
DATE:
FILED




                     Pursuant to 28 U.S.C. § 1746(2), I, Daniel Brown, hereby declare under penalty of perjury

              that the foregoing is true and correct.



              Dated: June 10, 2021                        Is/ Daniel Brown
                                                          Daniel Brown


              Daniel Brown
              Main Street Attorney, LLC
              PO Box 247
              Chicago, IL 60690
              P: (773) 453-7410
              E: daniel@mainstreetattorney.com




                                                         3
